Citation Nr: 0905691	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  98-19 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a digestive disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico that denied service connection 
for a digestive disorder.  

In November 2006, the Board remanded this claim as well as 
the claim for service connection for migraine headaches to 
the RO for additional development.  While the case was in 
remand status, the RO granted service connection for migraine 
headaches.  The claim for service connection for a digestive 
disorder remains on appeal and has been returned to the Board 
for further consideration.  


FINDINGS OF FACT

1.  The Veteran was treated during service for viral 
enteritis.  

2.  The Veteran's current digestive disorder did not have its 
onset during active service or until many years thereafter, 
and is not related to any in-service disease or injury or to 
his service-connected anxiety disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
digestive disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the Veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  In this regard, in October 
2003, the Veteran was provided with a notice letter that 
fully addressed the notice requirements for service 
connection.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, the 
Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the service connection claim was readjudicated, 
and supplemental statements of the case were issued in 
October 2003 and in October 2007.   

While the October 2003 letter did not address secondary 
service connection, the Veteran has demonstrated actual 
knowledge of what is required to substantiate such a claim 
(see September 2008 post-remand brief) and a specific VA 
medical opinion pertinent to this issue was obtained; 
therefore, any error in this regard is harmless.  

With respect to the Dingess requirements, in March 2006, May 
2006, and December 2006, the RO provided the Veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
those letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records, private 
treatment records, and Social Security Administration (SSA) 
records.  Next, a VA medical opinion was obtained.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Similarly, 
any increase in severity of a non-service connected disease 
or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Secondary service connection requires competent medical 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995).

The Veteran's service treatment records show that he was 
treated in service for viral enteritis in August 1966.  
Lomotil was prescribed.  At separation in January 1970, he 
denied a history of frequent indigestion or stomach problems, 
and clinical evaluation showed no abnormality.  

After service, VA records show that the Veteran complained of 
nervousness with associated diarrhea on many occasions.  See 
e.g., VA record of April 1974; of May 1974 when treated for 
emotional problems he reported that when he was nervous he 
reacts with diarrhea; VA psychiatric examination in July 1974 
where the Veteran reported getting stomach cramps and 
diarrhea; VA psychiatric examination in October 1984 when was 
noted that the Veteran was taking Lomotil and that he had 
diarrhea; and VA examination November 1991.  

Private records also reflect complaints of diarrhea 
associated with psychiatric complaints.  See, e.g. record of 
November 1977, showing complaints of diarrhea; examination in 
December 1979 showing complaints of uncontrollable bouts of 
diarrhea; and private psychiatric evaluation in June 1984 
showing the Veteran complained of gastrointestinal symptoms.  

A gastrointestinal disorder is first noted in the record in 
July 1998, when the Veteran underwent a private endoscopy 
examination and gastrointestinal gastritis, non erosive 
gastritis and hiatal hernia were diagnosed.  When the Veteran 
was examined by VA in July 2004, it was noted that scattered 
colonic diverticulosis was noted on X-rays and that on the 
barium enema on May 4, 2004, status post cholecystectomy was 
shown.  The diagnosis was gastritis, in remission. 

A private medical record dated in June 2006 shows that the 
Veteran was being followed for gastrointestinal problems by 
Dr. E.G. and that in July 1998, he underwent an upper 
endoscopy which showed esophagitis, gastritis and hiatal 
hernia.  It also showed that in May 2004 he had a barium 
enema which showed chronic diverticulosis, status post 
cholecystectomy.  It was noted that in August 2004 he had a 
sigmoidoscopy which showed diverticulosis of the colon and 
that in April 2004 he had a small bowel series which showed 
calcified lymph nodes in the right hemipelvis.  

The Veteran was examined by VA in January 2007.  The claims 
file and medical records were reviewed.  The Veteran reported 
having gastric problems for a long time but could not recall 
exactly since when.  He complained of diarrhea and heartburn.  
The Veteran denied having diarrhea episodes upon stressful 
situations or with anxiety.  The examiner diagnosed hiatal 
hernia with gastroesophageal reflux disease; gastritis; colon 
diverticulosis; and diarrhea by history.  The examiner stated 
that the service records were silent for any gastrointestinal 
condition.  It was noted that the Veteran was found to have 
gastritis, hiatal hernia and esophagitis by upper endoscopy 
done in 1998 and with diverticulosis in 2004 with 
sigmoidoscopy.  It was reported that both were diagnosed many 
years after discharge from service.  The examiner further 
stated that with regards to the Veteran's diarrhea there was 
no objective evidence to sustain this complaint such as 
weight loss or electrolyte disturbances nor organic causes.  
The examiner reported that anxiety disorder and the Veteran's 
gastrointestinal conditions are all different entities with 
different pathophysiological mechanisms not etiologically 
related between them.  It was noted that in view of the above 
noted facts, the Veteran's gastrointestinal conditions are 
not likely related to any incident of service, nor secondary 
to the Veteran's service-connected anxiety disorder.  

The Board has reviewed the VA treatment records, private 
treatment records, SSA records, service treatment records and 
VA examination reports.  There is no competent medical 
evidence of record showing that the Veteran's current 
digestive disorder(s) had its onset during active service or 
is related to any in-service injury, event, or disease or to 
his service-connected anxiety.

While the Veteran was seen in service for viral enteritis and 
Lomotil was prescribed, and while diarrhea has been noted as 
a symptom of stress since 1974, a diagnosed digestive 
disorder is not shown in the record after service for over 25 
years after service separation.  The Board has considered the 
Veteran's own assertions regarding his digestive disorder and 
its relationship to service and/or to his service-connected 
anxiety.  However, he is not competent to provide evidence 
regarding diagnosis or etiology.  Only a medical professional 
can provide evidence of a diagnosis or etiology of a disease 
or disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  

In short, there is no competent medical evidence linking any 
of the Veteran's diagnosed digestive disorders to any in-
service disease, event, or injury or to his service-connected 
anxiety.  To the contrary, the VA examiner in January 2007 
provided a definitive opinion that there is no such 
relationship.  The opinion was based upon review of the 
claims file and a physical examination, is supported by 
rationale and is uncontradicted in the record.  Thus, it is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107 (West 2002).  


ORDER

Service connection for a digestive disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


